DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-6 are pending and have been examined in this application. 
This communication is the first action on the merits.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20100289199).
Regarding Claim 1, Lee discloses a suspension for a vehicle, the suspension comprising a coil spring (30) interposed between (see Paragraph [0031], lines 1-4 and Par [0006]; lines 1-2; Figure 1 being a schematic view of a vehicle suspension device, and Figure 3 being a view of a coil spring of a vehicle suspension device) a vehicle body (1) and an axle (2), wherein an end turn portion (see figs. 3, 5) on at least one end of the coil spring is covered (Par [0034]) by a viscoelastic material (see 10; Par [0035]).

Regarding Claim 2, Lee discloses the suspension, wherein: the coil spring (30) has a first end (fig. 3; see the upper end near reference number 10) that is attached to the vehicle body side (see 1), and a second end (fig. 3; see the lower end) that is attached to the axle side (see 2); and the end turn portion (see figs. 3, 5) is covered (Par [0034]) by the viscoelastic material (see 10) at the first end.

Regarding Claim 4, Lee discloses the suspension, wherein: the first end (fig. 3; see the upper end near reference number 10) of the coil spring (30) is an upper end of the coil spring, the second end (fig. 3; see the lower end) of the coil spring is a lower end of the coil spring; and when the coil spring is assembled to the vehicle, the upper end of the coil spring is situated (see fig. 1) upward of the lower end.

Regarding Claim 5, Lee discloses the suspension, wherein the viscoelastic material (Par [0035]) is a rubber material.

Regarding Claim 6, Lee discloses a coil spring (30) used in a suspension (Par [0031]) for a vehicle, the coil spring comprising an end turn portion (see figs. 3, 5) that is provided to at least one end of the coil spring, and that is covered (Par [0034]) by a viscoelastic material (see 10; Par [0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20100289199) in view of Tabarelli (DE 102007062596).
Regarding Claim 3, Lee discloses the suspension, but does not disclose that the end turn portion on the second end (fig. 3; see the lower end) of the coil spring (30) is not covered by the viscoelastic material (see 10).
Tabarelli teaches a coil spring (2) for a vehicle, wherein only one end (see fig. 1) of the coil spring is covered by viscoelastic material (see 3; Machine translation of Tabarelli; Par [0011]) in order to conserve resources (Par [0010]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the coil spring of Lee in view of the teachings of Tabarelli such that only the end turn portion of the first end of the coil spring was covered by the viscoelastic material, and the end turn portion of the second end was not covered, as by doing so, less of the viscoelastic material would be used for each coil spring on the suspension for the vehicle, conserving resources, decreasing manufacturing time, and reducing assembly costs.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616